ORDER

PER CURIAM.
Defendant Christopher White (‘White”) appeals from the trial court’s judgment entered upon his convictions by a jury of one count of murder in the first degree, in violation of Section 565.020, RSMo 2000, one count of assault in the first degree, in violation of Section 565.050, RSMo 2000, and two counts of armed criminal action, in violation of Section 571.015, RSMo 2000. White was sentenced to life imprisonment without the possibhity of parole on the murder conviction and a concurrent sentence of life imprisonment for the corresponding armed criminal action count, fifteen years imprisonment for assault in the first degree to run consecutive to the previous sentences, and life imprisonment for the corresponding armed criminal action count to run concurrent to the sentence for assault and consecutive to all other sentences.
On appeal,1 White argues the trial court: (1) lacked jurisdiction to enter judgment *720and sentence him because White was entitled to be discharged under the Uniform Mandatory Disposition of Detainers Law (“UMDDL”); (2) erred in overruling his objections to self-defense instructions number 11 and 18; and (3) erred and abused its discretion in sustaining the State’s objections to the cross-examination of two of their witnesses.
We have reviewed the briefs of the parties and the record on appeal and find the claims of error to be without merit. No error of law appears. An extended opinion reciting the detailed facts and restating the principles of law would have no prece-dential value. The parties have been furnished with a memorandum for their information only, setting forth the reasons for this order affirming the judgment pursuant to Rule 30.25(b).

. White’s motion for leave to supplement the record on appeal is granted.